 1     Jahan C. Sagafi (Cal. Bar No. 224887)                      Brian James Shearer*
       Rachel Dempsey (Cal. Bar No. 310424)                       Craig L. Briskin*
 2     OUTTEN & GOLDEN LLP                                        JUSTICE CATALYST LAW
 3     One California Street, 12th Floor                          718 7th Street NW
       San Francisco, CA 94111                                    Washington, D.C. 20001
 4     Telephone: (415) 638-8800                                  Telephone: (518) 732-6703
       Facsimile: (415) 638-8810                                  brianshearer@justicecatalyst.org
 5     jsagafi@outtengolden.com                                   cbriskin@justicecatalyst.org
       rdempsey@outtengolden.com
 6

 7     *admitted pro hac vice

 8   Attorneys for Plaintiff and the Proposed Class
     (Additional Counsel on Signature Page)
 9

10                               UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
12

13   EDUARDO PEÑA, individually and on behalf         Case No. 19-cv-04065-MMC
     of all others similarly situated,
14                                                    SUBMISSION OF REVISED REDACTED
                   Plaintiff,                         VERSION OF MOTION FOR LEAVE TO
15                                                    FILE A PARTIAL MOTION FOR
            v.
                                                      RECONSIDERATION AND
16
     WELLS FARGO BANK, N.A.,                          UNREDACTED VERSION OF
17                                                    EXHIBIT D
                   Defendant.
18

19

20

21

22

23

24

25

26

27

28
                                                       REVISED REDACTED VERSION OF MOTION FOR LEAVE
                                                            TO FILE FOR RECONSIDERATION AND EXHIBIT D
                                                                           CASE NO. 19-CV-04065-MMC
 1           Pursuant to the Court’s Order Granting in Part and Denying in Part Plaintiff’s
 2   Administrative Motion to Seal, ECF No. 69, Plaintiff hereby submits a revised redacted version
 3   of the Motion for Leave to File a Partial Motion for Reconsideration, ECF No. 63, and Exhibit
 4   D, ECF No. 63-5, filed in support of the same motion. See Ex. 1 (partially redacted version of
 5   Plaintiff’s Motion for Leave to File for Reconsideration, previously filed at ECF No. 63); Ex. 2
 6   (unredacted version of Exhibit D, previously filed at ECF No. 63-5).
 7

 8    Dated: January 28, 2020                          Respectfully submitted,

 9                                                     By: /s/ Michael N. Litrownik
                                                               Michael N. Litrownik
10

11                                                     Ossai Miazad*
                                                       Michael N. Litrownik*
12                                                     OUTTEN & GOLDEN LLP
                                                       685 Third Ave., 25th Floor
13                                                     New York, NY 10017
14                                                     Telephone: (212) 245-1000
                                                       Facsimile: (646) 509-2060
15                                                     om@outtengolden.com
                                                       mlitrownik@outtengolden.com
16
                                                       Jahan C. Sagafi (Cal. Bar No. 224887)
17
                                                       Rachel Dempsey (Cal. Bar No. 310424)
18                                                     OUTTEN & GOLDEN LLP
                                                       One California St., 12th Floor
19                                                     San Francisco, California 94111
                                                       Telephone: (415) 638-8800
20                                                     Facsimile: (415) 638-8810
21                                                     jsagafi@outtengolden.com
                                                       rdempsey@outtengolden.com
22
                                                       Brian James Shearer*
23                                                     Craig L. Briskin*
                                                       JUSTICE CATALYST LAW
24                                                     718 7th Street NW
25                                                     Washington, D.C. 20001
                                                       Telephone: 518-732-6703
26                                                     brianshearer@justicecatalyst.org
                                                       cbriskin@justicecatalyst.org
27                                                   -2-

28                                                         REVISED REDACTED VERSION OF MOTION FOR LEAVE
                                                                TO FILE FOR RECONSIDERATION AND EXHIBIT D
                                                                               CASE NO. 19-CV-04065-MMC
 1

 2

 3     Benjamin D. Elga*
       JUSTICE CATALYST LAW
 4     81 Prospect Street
       Brooklyn, NY 11201
 5     Telephone: 518-732-6703
       belga@justicecatalyst.org
 6

 7     *admitted pro hac vice

 8     Attorneys for Plaintiff and the Proposed Class
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   -3-

28         REVISED REDACTED VERSION OF MOTION FOR LEAVE
                TO FILE FOR RECONSIDERATION AND EXHIBIT D
                               CASE NO. 19-CV-04065-MMC
